  Case 1:20-bk-11006-VK       Doc 98 Filed 07/20/20 Entered 07/20/20 10:06:40    Desc
                               Main Document    Page 1 of 3



 1 Lisa D. Angelo (SBN 229000)
    langelo@murchisonlaw.com
    langelogmurchisonlaw.com
 2 Gina E. Och (SBN 170520)
   _goch@murchisonlaw.com
     gochgmurchisonlaw.com
   MURCHISON &
 3 MURCHISON       & CUM1VIING,
                      CUMMING, LLP
   801 South Grand Avenue, Ninth Floor
 4 Los Angeles,  California 90017-4613
       Angeles California
   Telephone:
   Telephone: (213)  623-7400
               213) 623-7400
 5 Facsimile: (213)
              ( 13) 623-6336
 6 Attorneys for Cross-Defendants, Gina
   Lisitsa and Lisitsa Law, Inc.
 7
 8                       UNITED STATES BANKRUPTCY COURT
 9 CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
10
11 In re                                         CASE NO. 1:20-bk-11006
12 Lev Investments, LC,                          Chapter 11
13         Debtor and Debtor In Possession.     NOTICE OF APPEARANCE ON
                                                BEHALF OF GINA LISITSA AND
14                                              LISITSA LAW, INC. AND
                                                REQUEST FOR NOTICE
15
16 LEV INVESTMENTS, LLC,
17               Plaintiff,
18         vs.
           vs.

19 RUVIN FEYGENBERG, MICHAEL
   LEIZEROVITZ, SENSIBLE
20 CONSULTING   AND MANAGEMNT,
   INC., MING ZHU, LLC and DOES 1
21 through 100;
22               Defendants.
23
     AND CROSS-COMPLAINT
24
25
26         PLEASE TAKE NOTICE THAT hereby request that notice of all matters
                              THAT hereby
27 identified by Rule 2002 of the Federal Rules of Bankruptcy Procedure be served upon
28

                                                1                       Case No. 1:20-bk-11006
 Case 1:20-bk-11006-VK     Doc 98 Filed 07/20/20 Entered 07/20/20 10:06:40         Desc
                            Main Document    Page 2 of 3



 1 their counsel as hereinafter set forth, and that Gina Lisitsa and Lisitsa Law, Inc. be
 2 added to this Court's NEF/ECF system and master mailing matrix:
 3         Lisa D. Angelo (SBN 229000)
            langelo@murchisonlaw.com
 4         MURCHISON &
           MURCHISON       & CUM1VIING,
                              CUMMING, LLP
           801 South Grand Avenue, Ninth Floor
 5         Los Angeles,  California 90017-4613
               Angeles California
           Telephone:
           Telephone: (213)  623-7400
                       213) 623-7400
 6         Facsimile: (213)
                      ( 13) 623-6336
 7         PLEASE TAKE FURTHER NOTICE, that in connection with the recent
 8 Notice of Removal and supplement to the Notice of Removal of Case No.
 9 19VECV00878, Gina Lisitsa and Lisitsa Law, Inc. respectfully requests a trial by
   jury.
10 jurY.
11
   DATED: July
12 DATED: July 20, 2020                  MURCHISON &
                                                   & CUMMING,
                                                     CUMMING, LLP
13
14                                       By:              Lisa D.
                                                      /s/ Lisa D. Angelo
                                                                  Angelo
15                                             Lisa D. Angelo
                                               Gina E. Och
16                                             Attorneys for Cross-Defendants, Gina
17                                             Lisitsa and Lisitsa Law, Inc.

18
19
20
21
22
23
24
25
26
27
28

                                               2                          Case No. 1:20-bk-11006
         Case 1:20-bk-11006-VK                      Doc 98 Filed 07/20/20 Entered 07/20/20 10:06:40                                        Desc
                                                     Main Document    Page 3 of 3



                                          PROOF OF SERVICE OF DOCUMENT
I am over the age
              age of
                  of 18
                     18 and
                        and not
                            not aa party
                                   party to
                                          to this
                                             this bankruptcy case or adversary proceeding. My business
                                                                               proceeding. My business address
                                                                                                       address is:
                                                                                                               is:
801 South Grand Avenue, Ninth
                           Ninth Floor,
                                  Floor,Los
                                          LosAngeles,
                                                Angeles,CA
                                                         CA 90017
                                                            90017

  true and
A true  and correct
              correct copy
                      copy of
                           of the
                               the foregoing
                                    foregoing document
                                               document entitled
                                                           entitled (specify):
                                                                    (specify): NOTICE OF APPEARANCE AND REQUEST FOR
NOTICE
NOTICE willwill be
                be served
                   served or
                           or was
                              was served
                                     served (a)
                                            (a) on
                                                on the
                                                    the judge
                                                         judge in
                                                                in chambers
                                                                   chambers in in the form
                                                                                      form and manner required
                                                                                                      required by
                                                                                                               by LBR
                                                                                                                  LBR 5005-2(d);
     (b) in
and (b)  in the manner
                 manner stated
                         stated below:
                                 below:

1. TO
    TOBEBESERVED
           SERVEDBY    BYTHE
                           THECOURT
                                 COURTVIA VIANOTICE
                                              NOTICEOF    OFELECTRONIC
                                                              ELECTRONICFILING  FILING(NEF):
                                                                                         (NEF):Pursuant
                                                                                                 Pursuanttotocontrolling
                                                                                                              controlling General
                                                                                                                          General
Orders and LBR, the the foregoing
                        foregoing document will
                                              will be
                                                   be served by the court
                                                                        court via
                                                                              via NEF
                                                                                   NEF and hyperlink to the document. On (date)
July 20, 2020,
         2020, II checked
                  checked the
                            the CM/ECF
                                CM/ECFdocket
                                          docketfor
                                                  forthis
                                                      thisbankruptcy
                                                           bankruptcy case
                                                                         case or
                                                                               or adversary
                                                                                   adversary proceeding
                                                                                             proceeding and determined that the
following persons
following persons areare on
                         on the Electronic
                                 Electronic Mail
                                            Mail Notice List
                                                         List to
                                                               to receive
                                                                   receive NEF   transmission at the email addresses stated below:
                                                                           NEF transmission

Katherine Bunker kate.bunker@usdoj.gov
John Burgee jburgee@bandalaw.net
Caroline Renee Djang (TR)
                       (TR) caroline.djang@bbklaw.com,
                             caroline.djang@bbklaw.com,
C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
                    dbg@lnbyb.com, stephanie@Inbyb.com
David B Golubchik dbg@Inbyb.com,      stephanie@lnbyb.com
Juliet Y Oh jyo@Inbrb.com,
            jyo@lnbrb.com, jyo@Inbrb.com
                             jyo@lnbrb.com
Thomas D Sands
           Sands thomas@thesandslawgroup.com,
                  thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
David A Tilem davidtilem@tilemlaw.com,
DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;
DavidTilem@ecf.inforuptcy.com   joanfidelson@tilemlaw.com;JoanFidelson@ectinforuptcy.com;
DianaChau@tilemlaw.com
United States Trustee (SV)
                       (SV) ustpregion16.wh.ecf@usdoj.gov
                            ustpregion16.wh.ecf@usdoj.gov
Thomas D. Sands,
           Sands, thomas@thesandslawgroup.com
                   thomas@thesandslawgroup.com

                                                                                         ❑    Service information continued
                                                                                                                  continued on
                                                                                                                            on attached
                                                                                                                               attached page

    SERVED BY
2. SERVED      BY UNITED
                  UNITED STATES
                           STATES MAIL:
                                     MAIL:
On (date) _______________,, I served the following
                                            following persons and/or entities at the last known addresses
                                                                                                       addresses inin this bankruptcy
case or adversary proceeding by placing
                                   placing a true and correct copy
                                                                 copy thereof
                                                                      thereof in in aa sealed
                                                                                       sealed envelope in the United States mail,
first class, postage prepaid, and addressed
first                             addressed asas follows.
                                                  follows. Listing
                                                           Listing the judge here constitutes
                                                                                       constitutes a declaration that mailing to the
judge will be completed no later than 24
                                       24 hours
                                          hours after the
                                                        the document
                                                            document is is filed.

None



                                                                                         ❑    Service information continued
                                                                                                                  continued on
                                                                                                                            on attached
                                                                                                                               attached page

    SERVEDBY
3. SERVED      BYPERSONAL
                  PERSONALDELIVERY,
                                 DELIVERY,OVERNIGHT
                                              OVERNIGHTMAIL, MAIL,FACSIMILE
                                                                      FACSIMILETRANSMISSION
                                                                                    TRANSMISSIONOR    OREMAIL
                                                                                                          EMAIL(state
                                                                                                                   (statemethod
                                                                                                                          method
for each person oror entity
                     entity served):
                            served): Pursuant to F.R.Civ.P.
                                                   F.R.Civ.P. 55 and/or
                                                                  and/or controlling
                                                                         controlling LBR, on (date) _______________,, I served
     following persons and/or entities by personal delivery, overnight mail service, or (for those who consented
the following                                                                                              consented inin writing
                                                                                                                          writing to
such service method), by facsimile transmission
                                      transmission and/or
                                                     and/or email
                                                            email as follows.   Listing the judge here constitutes
                                                                       follows. Listing                constitutes a declaration
that personal delivery on, or overnight
                               overnight mail
                                          mail to,
                                               to, the judge will
                                                             will be
                                                                   be completed
                                                                      completed nono later
                                                                                     later than 24 hours after the document is
filed.

                                                                                         ❑    Service information continued
                                                                                                                  continued on
                                                                                                                            on attached
                                                                                                                               attached page

I declare under penalty of perjury under the laws of the United States
                                                                States that
                                                                        that the
                                                                             the foregoing
                                                                                  foregoing is
                                                                                            is true and correct.
                                                                                                        correct.

 July 20,
 July 20, 2020  MichelleL.
          2020 Michelle L. Fisher
                           Fisher                                                                  /s/ Michelle L. Fisher
 Date                            Printed Name                                                      Signature



            This form is mandatory. ItIt has
                                         has been
                                             been approved
                                                  approved for
                                                            for use
                                                                use by
                                                                    by the
                                                                        the United
                                                                            United States
                                                                                   States Bankruptcy
                                                                                          Bankruptcy Court
                                                                                                     Court for the Central District of California.


June 2012                                                                                             F 9013-3.1.PROOF.SERVICE
